Title: To James Madison from Edmund Pendleton, 17 February 1783
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Edmundsbury Feby. 17. 1783.
I have yr. favr. of the 28th. past & thank you for the trouble & information as to ⟨White’s⟩ ticket. I communicated to Thornton Taylor the Paragraph relating to him & C. He says his letter to his brother was inclosed in one to you, and that in ⟨his?⟩ to one of them, he mentioned you being reimbursed the 40 Dollars & paid 12 on my Account—he adds that if his brother ⟨refuses?⟩ the whole & does not reimburse you, he certainly will—[…] ⟨fortunately me⟩t wth. Colo. Benja. Temple of the Horse coming to yr. City, who is kind enough to take the 12 Dollars to you. I am sorry you have been so long in advance, & only console my self wth. the hope so small a sum has not Affected yr. finances.
I think the sending Mr. J——n was wise, as no necessary Steps should ever be omitted on Account ⟨of a T⟩reaty to the last Stage of it—should he find the Peace concluded, the only inconvenience of his Voyage will be the expences, wch. supposing we recieve no Equivalent, will be to the states a mere Atom, not worthy of making the smallest risque to save, & I wish that may prove the Case.
We have the Baltimore hand Bill containing the Olive Branch nurtured by the Harliquin. We do not like the Channel of this Intelligence, however probable other Accounts render it, since we suppose such an event would be communicated by express Vessels directly to N. York & Philada., & would reach us sooner than thro’ the circuitous route of the West Indies. I shall expect by yr. favr. the next Post a refutation or affirmation of it. I hope yr. new proposition has pass’d Congress, & will be ⟨encouraged?⟩ by our new Assembly, since it is so clearly necessary to preserve the faith & justice of our New Empire, wch. we should be as tenacious of, ⟨as a V⟩irgin of her unsullied honour: strange it is that the Assembly could not see so glaring an impropriety, as to declare their inability to furnish ⟨this⟩ Quota, & at the same time to withhold the establishment of a general fund by a mode not burthensome & wch. could not fail. I ⟨honour⟩ yr. resolution to let the real Interest of the United States and not the mistaken ⟨Objections?⟩ of a day, direct your Vote on the Occasion.
I am happy to find from a Petn. of the people lately taken into Pennsylvania from Connecticut, that they are in a temper to become good Citizens to the former State: No doubt the Assembly received them with Open Arms & confirmed their individual titles, and I had ⟨noticed?⟩ that great ⟨dispatch is a measure which⟩ does ⟨great Honor?⟩ to the ⟨framers?⟩ of the confederation—a little prudence & Lenity in that Government, would I suppose soon quiet ⟨the minds?⟩ of those ⟨ceded to them by virginia and⟩ render them also good Citizens⟨; so I wish for the sake⟩ of the General good; tho’ the behaviour of that State, in ⟨and⟩ out of Congress, respecting this, might almost justify Our joy at ⟨seeing⟩ them embroiled.
I am sorry I seem to have made ⟨you serious on the⟩ joke about the word, wch. ⟨is what⟩ you suppose, indecent⟨, or that you should⟩ turn it upon me by a Compliment upon my Correctness—tho’ my letters may have fewer blots than yours, yet I am very sure that if they were subject to the criticism of a less friendly Eye, I should have reason to lament that they had not many more. In fine continue to write most at yr. ease, & ’twil be a sufficient favr., and I shall still fear I engross too much of yr. Important time, the only circumstance wch. ever gave Allay to the pleasure of yr. correspondence wth. Dr. sr. Yr. very Affe. & Obt. Servt.
Edmd Pendleton
Colo. Geo. & Mr. Erasmus Taylor ⟨here⟩ & desire the⟨ir Complts to you.⟩
